DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-10 and 16-25 are pending.

Claim Interpretation
	As per claim 5, with respect to the limitation to “one of a platform, VM status, proxy service, and performance”, under the plain meaning of the term, the Examiner is interpreting the limitation as being conjunctive (i.e., requiring one from the group of A, and one from the group of B, etc.).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 16, 19, 21, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhatnagar et al. (US 2021/0073065)(“Bhatnagar”).

As per claim 1, Bhatnagar teaches a system comprising:
	a network cloud configured for a point of deployment containerized environment (i.e., a data center comprising one or more resources, including containers, see abstract and Fig. 2, and ¶0060);
	a plurality of servers in communication with the network cloud (i.e., physical servers, see ¶0061);
	an input-output interface (i.e., input/output processing, see ¶0036);
	a processor coupled to the input-output interface wherein the processor is further coupled to a memory, the memory having stored thereon executable instructions that when executed by the processor cause the processor to effectuate operations (see ¶0036) comprising:
	establishing a point of deployment (POD) in one of the plurality of servers (i.e., the placement of a container on a physical server, read as a point of deployment, see ¶0061);
	receiving a determination that the POD is not operational (i.e., “a mapping unit identifies a failure impact of the one or more resources”, see ¶0017, also see ¶0061, which anticipates the resource being a computing resource, such as a container on a physical server, or POD);
	mapping a topology of the POD (i.e., “subsequently the mapping unit creates a relationship map for the one or more resources based on the identified failure impact”, see ¶0017); and
	based on the mapping-step, troubleshooting the POD in accordance with a set of rules (i.e., “a fault processor automatically diagnoses the data center on occurrence of a fault based on the relationship map”, see ¶0017).
	
As per claim 4, Bhatnagar further teaches wherein the operations further comprise correcting errors in the POD based on the troubleshooting step (i.e., remediate any cloud issues quickly, see ¶0014).

Claims 16, 19, 21, and 24 are rejected under the same rationale as claims 1 and 4 since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are taught by the above cited art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 5-7, 17, 18, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar in view of “Troubleshooting OpenStack Neutron Networking, Part One” https://dischord.org/2015/03/09/troubleshooting-openstack-neutron-networking-part-one/, March 09, 2015.
	As per claim 2, although Bhatnagar teaches the network cloud comprising an OpenStack configuration (see ¶0071), Bhatnagar fails to teach wherein the set of rules comprises confirming connections of the POD, and if the connections are satisfactory, then testing a configuration of the POD.
	Nevertheless, in the same art of network management, ‘Troubleshooting OpenStack Neutron Networking’ teaches a set of rules for troubleshooting an OpenStack network environment, including, a compute and network node (read as PODs, e.g., “’acid’ is a compute node, ‘deadline’ is my laptop, and ‘osnet1’ is a network node,  see pp. 1), wherein the first rule comprises testing connections of the POD (i.e., “Look on the compute node and the network node to make sure they’ve got an interface
in the right network and that it’s got an IP address. Can you ping one from the other?”) , and if the connections are satisfactory, then testing a configuration of the POD (see for example, pp. 6, with respect to troubleshooting the compute node “…If any of these components are missing you’ll need to check through nova-compute’s logs in /var/log/nova and also the OVS agent’s logs under /var/log/neutron, both on the compute node in question. Something will have impeded the creation of these components and the logfiles should give you a pretty clear idea as to what. If not, try bumping up the logging and debug levels and then restarting the responsible agents to see where that gets you”, read as testing a configuration of the POD).
	It would have been obvious to a person having ordinary skill in the art to modify the teachings of Bhatnagar with the troubleshooting process described by ‘Troubleshooting OpenStack Neutron Networking’. The obvious motivation for doing so would have been to assist in remediating any connection issues with the Open-stack network in Bhatnagar.

	As per claim 3, Bhatnagar fails to teach but ‘Troubleshooting OpenStack Neutron Networking’ does teach wherein the configuration is one of an OpenStack configuration (see pp. 1).
	The same motivation for combining Bhatnagar and the teachings of ‘Troubleshooting OpenStack Neutron Networking’ in claim 2, applies equally well to claim 3.

	As per claim 5, Bhatnagar fails to teach wherein the set of rules comprises confirming connections of the POD and verifying operations of one of a platform, VM status, proxy service, and performance.
	Nevertheless, in the same art as noted above, ‘Troubleshooting OpenStack Neutron Networking’ teaches a set of rules for troubleshooting an OpenStack network environment, including, a compute and network node (read as PODs, e.g., “’acid’ is a compute node, ‘deadline’ is my laptop, and ‘osnet1’ is a network node,  see pp. 1), comprising confirming connections of the POD (i.e., “Look on the compute node and the network node to make sure they’ve got an interface
in the right network and that it’s got an IP address. Can you ping one from the other?”), and at least verifying operations of one of a platform (see pp. 2, i.e., “check to see that there’s the necessary Open vSwitch bridges”, read as an operation related to the OpenStack platform), VM status (i.e., using the VM’s configuration file to check iptables rules, see “On the Compute Node”, pp 4), proxy (i.e., configuration of a network node, see pp.8-9), and performance (i.e., whether the traffic is reaching the network namespace, pp. 3-4).
	The same motivation for combining Bhatnagar and the teachings of ‘Troubleshooting OpenStack Neutron Networking’ in claim 2, applies equally well to claim 5.

	As per claim 6, Bhatnagar fails to teach wherein the POD is a network POD and the troubleshooting step comprises testing connections of the network POD.
Nevertheless, in the same art as noted above, ‘Troubleshooting OpenStack Neutron Networking’ teaches a guideline or set of rules for troubleshooting an OpenStack network environment, including, a network node (read as PODs, e.g., “’acid’ is a compute node, ‘deadline’ is my laptop, and ‘osnet1’ is a network node,  see pp. 1), wherein the first step includes to test connections of the POD (i.e., “Look on the compute node and the network node to make sure they’ve got an interface in the right network and that it’s got an IP address. Can you ping one from the other?”)
	The same motivation for combining Bhatnagar and the teachings of ‘Troubleshooting OpenStack Neutron Networking’ in claim 2, applies equally well to claim 6.

	As per claim 7, Bhatnagar further teaches wherein the POD is a compute network POD (i.e., an open-stack cloud, see ¶0071, which implies at least one compute node). 
	Bhatnagar however does not expressly teach the troubleshooting step comprises testing the configuration of the compute network POD.
Nevertheless, in the same art as noted above, ‘Troubleshooting OpenStack Neutron Networking’ teaches a guideline or set of rules for troubleshooting an OpenStack network environment, including, a compute node (read as PODs, e.g., “’acid’ is a compute node, ‘deadline’ is my laptop, and ‘osnet1’ is a network node,  see pp. 1), which includes testing the configuration of the compute node (see , pp. 6, “…If any of these components are missing you’ll need to check through nova-compute’s logs in /var/log/nova and also the OVS agent’s logs under /var/log/neutron, both on the compute node in question. Something will have impeded the creation of these components and the logfiles should give you a pretty clear idea as to what. If not, try bumping up the logging and debug levels and then restarting the responsible agents to see where that gets you”, read as testing a configuration of the POD).
	The same motivation for combining Bhatnagar and the teachings of ‘Troubleshooting OpenStack Neutron Networking’ in claim 2, applies equally well to claim 7.
Claims 17, 18, 22, and 23 are rejected under the same rationale as claims 2 and 3 since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are taught by the above cited art.
	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar and ‘Troubleshooting OpenStack Neutron Networking’, in further view of Polencic, Daniele. “A visual guide to troubleshooting Kubernetes deployments”, https://web.archive.org/web/20200829084233/https://learnk8s.io/troubleshooting-deployments (Dec. 2019)(“Polencic”).

	As per claim 8, Bhatnagar does not teach, but ‘Troubleshooting OpenStack Neutron Networking’ does teach wherein the troubleshooting step further comprises testing an OpenStack configuration (see pp. 1).
	The same motivation for combining Bhatnagar and the teachings of ‘Troubleshooting OpenStack Neutron Networking’ in claim 2, applies equally well to claim 8.
	Moreover, although Bhatnagar teaches the network cloud comprising a Kubernetes configuration (i.e., “kubelets”, see ¶0076), the combination of Bhatnagar and ‘Troubleshooting OpenStack Neutron Networking’ does not further teach any process for testing the Kubernetes configuration.
	Nevertheless, in the same art of computer network monitoring, Polencic teaches a process for testing a Kubernetes deployment/configuration (see pp. 13-26).
	It would have been obvious to a person having ordinary skill in the art to modify the teachings of Bhatnagar and ‘Troubleshooting OpenStack Neutron Networking’ with the teachings of Polencic. The motivation for doing so would have been to successfully troubleshoot common Kubernetes configuration deployment issues in Bhatnagar’s data center.

Claims 9, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar in further view of Embarmannar Vijayan et al. (US 2020/0235986)(“ Embarmannar Vijayan”).

	As per claim 9, Bhatnagar further teaches wherein the operations further comprise receiving a physical alarm and a virtual alarm (i.e., any alarms that have happened in the entire system, see ¶0059). 
	Bhatnagar does not however teach correlating the virtual alarm to the physical alarm.
	Nevertheless, in the same art of network monitoring, Embarmannar Vijayan teaches a system for correlating virtual alarms (i.e., KPI-based alerts) to physical alarm (i.e., physical fault notifications) to assist in determining root causes of problems in a cloud infrastructure (see abstract and ¶0007).
	It would have been obvious to a person having ordinary skill in the art to modify the teachings of Bhatnagar with the teachings of Embarmannar Vijayan for correlating virtual and physical alarms. The motivation for doing so would have been to assist in determining the root cause of problems occurring in Bhatnagar’s data center.

Claims 20 and 25 are rejected under the same rationale as claim 9 since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are taught by the above cited art.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar in further view of Kalburgi (US 10,243,781)(“Kalburgi”).

	As per claim 10, Bhatnagar does not expressly teach wherein the operations further comprise verifying link aggregation interfaces.
	Nevertheless, in the same art of network management, Kalburgi teaches a system for detecting faulty links/interfaces associated with a link aggregation group (see col. 58-67, read as verifying link aggregation interfaces).
	It would have been obvious to a person having ordinary skill in the art to modify the teachings of Bhatnagar with the teachings of Kalburgi to include link aggregation interfaces (i.e., LAG) in the data center taught by Bhatnagar, and verify the link aggregation interfaces using the operation taught by Kalburgi. The motivation for doing so would have been to take advantage of the inherent benefits associated with LAG interfaces, such as providing link redundancy between network devices. Moreover, the motivation for using Kalburgi’s detection of link faults associated with the LAG (read as verifying link aggregation interfaces) would have been to take advantage of the noted improvement in Kalburgi, which also detect link faults that are internal to network devices associated with the LAG (see col. 2, lines 50-57).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN HIGA whose telephone number is (571)272-5823.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENDAN Y HIGA/Primary Examiner, Art Unit 2441